DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 04/06/2022 has been entered and made of record. 
Applicant’s amendment has introduced new issues under 35 USC 112(a) and 35 USC 112(b). Certain previous issues have been resolved. Please see detailed analysis below.

Response to Arguments
Applicant's arguments filed on 04/06/2022 have been fully considered but they are not persuasive.
Examiner finds that Taylor teaches the newly amended independent claims. See detailed analysis below. 
For example, claim language has been newly added for computing a plurality of respective destination probabilities than an embolus will form at each source location of interest among the plurality of source locations of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field. Taylor ¶ 0318 teaches computing a plaque rupture vulnerability index which computes embolus formation at different source locations. This is based on the described blood flow modelling. ¶ 0202 teaches that this modelling includes determining a velocity field: “simulated blood flow model 52 (FIG. 1) shows the local blood velocity.”
Examiner acknowledges that Applicant has resolved certain previous issues under 35 USC 112(a) and 35 USC 112(b). However, the new claim amendments introduce new 112(a) and 112(b) issues. Please see detailed analysis below. 
Applicant is encouraged to reach out to Examiner if any clarification is needed on the new claim issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes that the Specification at ¶ 0038 and elsewhere teaches “computing circulatory destination probability in order to determine potential destination(s) for an embolus dislodged from one or more locations of interest.” The disclosure here and elsewhere at ¶ 0038-0040 clearly teaches that the “destination probabilities” are probabilities of the dislodged embolus at a given source arriving at a given destination. There is no support for destination probabilities being probabilities that an embolus will form at a source location. In contrast the claims currently require, “computing, using the computing processor, a plurality of respective destination probabilities that an embolus will form at the each source location.” There is no support for using the term “destination probabilities” like this. 
There is also no support for computing the probability that an embolus will form at a given source. An embolism is what happens when an already-formed upstream embolus gets stuck in a downstream vessel and thus an embolism ‘forms’ at a destination, as per the Speciation at ¶ 039. ¶ 0048 teaches determining a source associated with a given destination, but does not teach computing a probability that an embolus will form at a given source. Rather, given a destination, ¶ 0048 teaches computing likely sources that the embolus had come from. There is no disclosure of source probability determination. There is also no disclosure of determining where an embolus “will form” in the future.
Examiner notes that the claims require, “the likelihood of the destination location of interest being a vulnerable location of embolism is computed based on a comparison between all source locations of embolic material for the destination location of interest.” Examiner notes that though the vulnerable location can be computed based on a comparison, it is not “based on a comparison between all source locations of embolic material.” For example ¶ 0040, which is the clearest disclosure of such comparison, teaches comparing different destinations to one another, not comparing source locations for a given destination location. ¶ 0040, “For example, the three locations in a vessel most vulnerable to embolism or locations of a patient's vasculature with the top three destination probabilities may be designated as "vulnerable locations.” The locations vulnerable to embolism are destination locations that are compared to one another. There is no disclosure for comparing “all source locations.”
There is also no disclosure of whether all, or most, or only some, of locations are used in the comparison.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 25, 26, 30, 33, 34 and 37  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 25, 26, 30, 33, 34 and 37 recite “the location of interest” but antecedent basis exists for both “a source location of interest” and “a destination of interest.” As such it is not clear which location of interest is being referred to. Appropriate correction is required.
Claims 26 and 34 recite “a second location of interest”, but antecedent basis already exists for two locations of interest. It is not clear which location of interest is being referred to, or if a third location is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPub 2012/0041739; provided by Applicant) 
Regarding claim 21, Taylor discloses a computer-implemented method of determining a patient risk assessment or treatment plan based on emboli dislodgement and destination, the method comprising: (¶ 0321, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels.”)
receiving a patient-specific anatomic model generated from patient-specific imaging of at least a portion of a patient's vasculature; (Fig. 35 teaches inputting “patient medical imaging data of coronary arteries and the heart.")
determining or receiving a plurality of source locations of interest in the patient-specific anatomic model of the patient's vasculature; (¶ 0318, “a region surrounding a plaque of interest may be isolated from the three-dimensional model 930 of the plaque, such as the plaque model 936.”)
computing, using a computing processor (¶ 0109), a blood flow characteristic of blood flow through at least the portion of the patient-specific anatomic model; (¶ 0321-0322, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels. The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow.”)
determining, using the computing processor, a velocity field of the computed blood flow characteristic; (¶ 202, “simulated blood flow model 52 (FIG. 1) shows the local blood velocity (e.g., in centimeters per second or cm/s) throughout the patient's anatomy represented by the mesh 380 of FIGS. 17-19 . . . The computational analysis may determine the local blood velocity at each node 382 of the mesh 380.”)
computing, using the computing processor, a plurality of respective destination probabilities than an embolus will form at each source location of interest among the plurality of source locations of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field; and (¶ 0318 teaches computing a plaque rupture vulnerability index which computes embolus formation at different source locations. This is based on the described blood flow modelling. ¶ 0202, as noted above, teaches that this modelling includes determining a velocity field: “simulated blood flow model 52 (FIG. 1) shows the local blood velocity.”)
determining or receiving a destination location of interest in the patient-specific anatomic model of the patient's vasculature; (As above, ¶ 0321, “percent chance that a plaque fragment or embolus may flow into different downstream vessels.” ¶ 0319 teaches that embolus tracking is based on the described blood flow modelling, “the probability that the plaque may flow into different vessels [is] based on the three-dimensional hemodynamic solution.”)
computing, using the computing processor, a likelihood of the destination location of interest being a vulnerable location of an embolism, based on the computed plurality of respective destination probabilities; and  (¶ 0322, teaches computing the likelihood of the location of interest/destination location being a vulnerable location of an embolism, “providing a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque. The MVRI [myocardial volume risk index] may be assigned to each potential affected segment.” That is, for each segment an embolism vulnerability likelihood index is computed.)
wherein the likelihood of the destination location of interest being a vulnerable location of embolism is computed based on a comparison between all source locations of embolic material for the destination location of interest. (As above ¶ 0322, teaches computing the vulnerable locations of an embolism, “providing a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque. The MVRI [myocardial volume risk index] may be assigned to each potential affected segment.” That is, an embolism vulnerability index is computed for each segment to compare different vulnerable vessel segments to one another. The index at each segment is based on the plurality of source locations of embolic material for that respective segment. This analysis is based on plural plaque areas which are detected and are all segmented at ¶ 0145.)
This embodiment of Taylor teaches creating an index for each segment facilitating a comparison between segments but does not expressly disclose the comparison itself between the segments. That is, the index provides a map of the vulnerable locations with an assigned vulnerability index. Determining the vulnerable location by a comparison is a matter of ranking or otherwise displaying the higher index areas. Other embodiments of Taylor teach comparing index values by creating shading colors to indicate segment region variations via the color comparison. See ¶ 0296 which creates segment color shading for a blood perfusion index comparison. Also see ¶ 0203 for a similar color shading. It would have been obvious to one of ordinary skill in the art to have combined Taylor’s multiple teachings for blood vessel segment analysis in order to provide an express teaching for comparing vessel segments.
Regarding claim 22, the above combination discloses the computer-implemented method of claim 21, further comprising: 
determining, in the patient's vasculature, a location of a plaque, a location meeting a predetermined criteria of pathology, or a location of possible vascular shedding; and  (As above, Taylor ¶ 0318, “a region surrounding a plaque of interest may be isolated from the three-dimensional model 930 of the plaque, such as the plaque model 936.”)
determining or receiving the location of interest in the patient-specific anatomic model based on the determined location of plaque, determined location meeting the predetermined criteria of pathology, or the location of possible vascular shedding. (¶ 0318 teaches that the region/location of interest surrounding the plaque is isolated.)
Regarding claim 23, the above combination discloses the computer-implemented method of claim 21, further comprising: determining a target location in the patient's vasculature, wherein the destination probability is a probability that the embolus traveling through the patient's vasculature reaches the target location, based on the computed blood flow characteristic. (As above, Taylor ¶ 0321-0322, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels.”)
Regarding claim 24, the above combination discloses the computer-implemented method of claim 21, further comprising: determining the vulnerable location of embolism based on the computed destination probability. (Taylor ¶ 0322, “The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow [i.e., a vulnerable location].”)
Regarding claim 25, the above combination discloses the computer-implemented method of claim 21, further comprising: determining an association between a target location in the patient-specific anatomic model, the destination probability, and the location of interest; and (Taylor ¶ 0322, “This information may be combined with the vulnerability index to provide a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque.”)
outputting a patient risk assessment or treatment plan based on the determined association. (Taylor ¶ 0306 teaches outputting the computational analysis based on a patient risk assessment including plaque vulnerability analysis.)
Regarding claim 26, the above combination discloses the computer-implemented method of claim 25, further comprising: 
determining, for a second location of interest, a second destination probability of an embolus associated with the second location of interest; determining an association between the target location in the patient-specific anatomic model, the destination probability, and the second location of interest; (As in the rejection of claim 21, Taylor teaches modelling multiple detected plaque areas and computing multiple downstream destination location for each plaque area.)
comparing the association between the target location in the patient-specific anatomic model, the destination probability, and the location of interest, and the association between the target location in the patient-specific anatomic model, the destination probability, and the second location of interest; and (See comparison in the rejection of claim 21.)
determining or generating a display or a treatment recommendation based on the comparison. (Taylor teaches patient-specific treatment planning based on the computational embolus modelling at ¶ 0230-0232. See color shading display in the rejection of claim 21.)
Regarding claim 27, the above combination discloses the computer-implemented method of claim 21, further comprising: determining patient risk of a disease, based on the computed destination probability of the embolus, wherein the patient risk of the disease includes patient risk of a disease associated with a location in the patient's vasculature. (¶ 0322, “This information may be combined with the vulnerability index to provide a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque.” Similarly ¶ 0323 teaches a myocardial perfusion risk index.)
Regarding claim 28, the above combination discloses the computer-implemented method of claim 27, wherein the patient risk of disease includes a risk of embolism, cognitive impairment, stroke, transient ischemic attack, pulmonary embolism, renal embolism, or a combination thereof. (Taylor teaches computing a risk of embolism, see rejection of claim 27.)
Claims 29 is a computer system corresponding to claim 21 and as such it is rejected similarly. Taylor teaches a computer system (abstract and ¶ 0108) and a data storage device (¶ 0109). See detailed analysis above.
Claims 30-36 are the system claims corresponding to method claims 22-28. Taylor teaches a system (abstract). The remaining limitations are rejected similarly. See detailed analysis above.
Claims 37-40 are the non-transitory computer-readable medium claims corresponding to method claims 22-24. Taylor teaches a computer-readable medium (¶ 0109). The remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661